Title: From Thomas Jefferson to Bernard Peyton, 22 March 1823
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monto
Mar. 22. 23
I yesterday inclosed to you the necessary blanks, and now forward a draught on you for 100. D the proceeds of which I must pray you to forward to Mr William John Coffee at New York. he is to leave that place the last day of this month which gives no time for delay in the remittance, will you also be so kind as to send me the school books mentd below. they are for my grandsons. They may come by mail, but separately and successively not to overburthen itYours affectionatelyTh: JTestament Greek & Latin Æsop’s fables Greek & Latin Græca minora.